Citation Nr: 1706913	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-45 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement a compensable rating for bruxism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.

The Board remanded the case for additional development in November 2012 and September 2014.

The issues of entitlement to service connection for a skin disorder other than urticaria and the propriety of the reduction of urticaria disability from 10 percent disabling to noncompensable, effective August 5, 1999 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2010 letter from Veteran; Board Hearing Transcript p. 16.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board notes that it previously referred these issues in its September 2014 decision, but the AOJ has not taken any action in this regard.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claim file, the Board finds there is a further duty to assist the Veteran with her claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims service connection for low back and right knee disabilities as secondary to her service-connected left knee disability.  The Board remanded the claim in November 2012 and September 2014 to afford the Veteran a VA examination to ascertain the etiology of her low back and right knee disabilities.  Specifically, a medical opinion was sought as to whether the Veteran's currently diagnosed low back and/or right knee disabiliti (es) is either related to the Veteran's period of service, or caused by, or aggravated by, her service-connected left knee disability.

A VA medical opinion was obtained in September 2015.  However, the Board finds that this medical opinion obtained in September 2015 is not adequate.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The September 2015 examiner provided an opinion that the Veteran's in-service back injury completely resolved while in service and is not the cause of her currently diagnosed lumbar degenerative joint disease (DJD).  In reaching this conclusion, the examiner noted that the lumbar X-ray was normal in 2007 and lumbar DJD was age-related.  In a February 2016 addendum opinion, the examiner noted that three weeks after a fall, during basic training, the Veteran sought medical attention complaining of back pain but examination at that visit did not demonstrate any neurological deficit or limitation of motion and back X-ray was unremarkable.  Although she had occasional back discomfort after the fall, her low back pain became prominent years after discharge from service.  In 2007, lumbar spine was normal on X-ray.  Another lumbar film done in 2010 demonstrated mild lumbar DJD.  Based on the foregoing, the examiner concluded that the Veteran's current back pain is caused by mild lumbar DJD that is age related and less likely than not related to military service.

The September 2015 VA examiner also opined that there is no possibility that the Veteran's lumbar DJD was caused by or aggravated by her service-connected left knee condition because her left knee condition does not cause excess strain on her lumbar spine.  

With regard to the right knee disability, the examiner provided an opinion that "[i]t is less likely as not that the veteran's right knee condition is related to service.  There is no indication of a right knee injury or right knee complaint while in service.  Further she had a documented right knee injury in 2005."  As to the claimed secondary relationship between the Veteran's right knee condition and service-connected left knee disability, the examiner stated that the right knee condition was not caused by or aggravated beyond normal progression by her left knee condition as her left knee condition does not place excess mechanical stress on her right knee.

In April 2016, the Veteran submitted a statement that the examiner did not provide sufficient explanation as to why the Veteran's left knee did not place excess mechanical stress on her right knee.  The Board agrees.  In particular, the Board pointed out in its September 2014 remand that previous VA examinations were not adequate because, among other reasons, they did not address the evidence that seemed to be inconsistent with the offered opinion.  To that effect, an April 2007 VA orthopedic clinic note indicated that the Veteran's low back symptoms are likely related to altered gait mechanics secondary to knee pain.  In light of this apparently conflicting evidence, the examiner must provide more detailed explanation as to the presence of any altered gait due to the left knee and why the service-connected left knee disability does not place excess strain on her low back or right knee.  See Stefl v. Nicholson, 21 Vet App 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).  

As the September 2015 and February 2016 VA examiner's opinions are inadequate, they do not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claims.

Additionally, in September 2014, the RO was instructed to obtain private treatment records from Dr. I.R. and AthletiCo Rehabilitation.  The record reflects that the RO contacted the Veteran to obtain a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records, which was received by the RO in October 2015.  However, there is no indication that the RO made any further effort to request these records from the private providers.  Thus, the RO did not comply with the Board's remand directive.  See Stegall, 11 Vet. App. at 268.

Finally, the issue of entitlement to a compensable rating for bruxism must be remanded for issuance of a Statement of the Case.  Concerning this, the Board observes that in an August 2014 rating decision, the RO denied a compensable rating of bruxism.  The Veteran expressed his disagreement in June 2015.  When a notice of disagreement has been filed, the RO must issue a statement of the case, and therefore a remand is required for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain the Veteran's records from Dr. I.R. at the Advance Physical Medical Center, pursuant to the VA Form 21-4142 submitted by the Veteran in October 2015.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must obtain any updated VA treatment records from the VA Medical Centers (VAMC) in Hines, Illinois and any associated outpatient clinics dated from August 2015 to the present.

3.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed low back and/or right knee disability is proximately due to, or aggravated by, the Veteran's service-connected left knee disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

In rendering the requested opinion and rationale, the examiner must address and attempt to reconcile any conflicting medical opinion of record, to include the April 2007 orthopedic clinic note indicating that the Veteran's low back symptoms are likely related to altered gait mechanics secondary to knee pain.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

5.  Issue a Statement of the Case, as well as notification of the appellate rights on the issue of entitlement to a compensable rating for bruxism.  38 C.F.R. § 19.26 (2016).  The Veteran is reminded that to vest the Board with jurisdiction over the issue of entitlement to a compensable rating for bruxism, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to this issue, the claim must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

